ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
	Applicants’ amendment, remarks, and RCE of 28 January 2021 are entered.
	Claims 1-14 are pending. Claims 12-14 are withdrawn. Claims 1-11 are being examined on the merits.
	The Election/Restriction requirement of 4 March 2019 remains in effect.
	The rejection of claims 1, 6, and 8-10 under 35 U.S.C. 103 as being unpatentable over Graham, Barnetson, and Dorr is withdrawn in light of the remarks filed 28 January 2021.
	The rejection of claims 7 and 11 under 35 U.S.C. 103 as being unpatentable over Graham, Barnetson, and Door in view of ‘667 is withdrawn in light of the remarks filed 28 January 2021.
	The rejection of claims 2-5 and 11 under 35 U.S.C. 103 as being unpatentable over Graham, Barnetson, and Door in view of Yones and Goktas is withdrawn in light of the remarks filed 28 January 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2021 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,801,924. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘924 patent claims an overlapping method of treatment.
	The ‘924 patent is the parent to the instant application, which was filed as a divisional application of ‘924. After consideration, the Examiner has determined that the 
	The ‘924 patent claims a method of treating vitiligo in a patient by subcutaneously administering a sustained release composition containing poly(lactide-co-glycolide) and an alpha-MSH analog [Nle4, D-Phe7]-alpha MSH, while also exposing the subject to narrow band UVB light (see e.g. claim 1). This anticipates claim 1.
	With respect to claim 2, as set forth above the ‘924 patent claims exposure to NB-UVB light.
	With respect to claim 3, the ‘924 patent claims concurrent exposure to NB-UVB while administering the alpha-MSH analog (see e.g. claim 2).
	With respect to claims 4 and 5, the ‘924 patent claims exposure to NB-UVB both 1 week before and 1 week after administration of the alpha-MSH analog (see e.g. claims 3 and 4).
	With respect to claim 6, the ‘924 patent claims treatment of Fitzpatrick skin types IV, V, or VI (see e.g. claim 5).
	With respect to claim 7, the ‘924 patent claims where the blood plasma levels of the alpha-MSH analog are 0.001 ng/ml to 10 ng/ml for at least 2 days (see e.g. claim 6).

	With respect to claims 9 and 10, as set forth above the ‘924 patent claims administration of [Nle4, D-Phe7]-alpha-MSH.
	With respect to claim 11, the ‘924 patent claims further administration of a corticosteroid, immunosuppressants, anti-inflammatory agents, and photochemotherapeutic agents with a pharmaceutically acceptable carrier or diluent (see e.g. claim 7).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658